Citation Nr: 0323689	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  00-12 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to May 
1946.  The veteran died in May 1999.  The appellant is his 
widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied service connection for the cause of the veteran's 
death.


REMAND

In October 2002, the Board undertook further development of 
evidence relevant to the appellant's claim, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  That 
regulation was invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  New evidence has been obtained.  However, in view of 
the Federal Circuit's opinion, the case must be remanded for 
the following:

1.  The RO should readjudicate the 
appellant's claim for service connection 
for the cause of the veteran's death, 
taking into consideration all of the 
evidence, including the evidence received 
since the RO's most recent supplemental 
statement of the case (SSOC).

2.  If the benefit sought continues to be 
denied, the RO should issue a SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


